Case 2:18-cr-20754-VAR-MKM ECF No. 48 filed 04/15/20   PageID.383   Page 1 of 7




                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
                                         Case No. 18-20754
v.                                       Honorable Victoria A. Roberts

KEVIN KUO-CHUN HSIEH,

     Defendant.
_____________________________/

        ORDER DENYING DEFENDANT’S AMENDED MOTION
       FOR REVOCATION OF DETENTION ORDER [ECF No. 44]


I.    INTRODUCTION

      Defendant Kevin Kuo-Chun Hsieh’s motion for revocation of detention

order [ECF No. 43] and amended motion for revocation of detention order

[ECF No. 44] are before the Court. A hearing is unnecessary.

      The amended motion supersedes the original motion; the original

motion [ECF No. 43] is MOOT.

      Hsieh’s amended motion [ECF No. 44] is DENIED.

II.   BACKGROUND

      On October 26, 2018, Hsieh was charged in a criminal complaint

with: (1) production of child pornography, 18 U.S.C. § 2251(a); (2) coercion

and enticement of a minor, 18 U.S.C. §§ 2, 2422(b); (3) receipt of child
Case 2:18-cr-20754-VAR-MKM ECF No. 48 filed 04/15/20   PageID.384   Page 2 of 7




pornography, 18 U.S.C. § 2252A(a)(2); (4) possession of child

pornography, 18 U.S.C. § 2252A(a)(5)(B); and (5) sending threatening

communications in interstate commerce, 18 U.S.C. § 875(d). An indictment

charging Hsieh with those offenses was issued on November 8, 2018.

      Hsieh appeared for a detention hearing before Magistrate Judge

Mona K. Majzoub on October 31, 2018. After argument from the

government and defense counsel, Magistrate Judge Majzoub ordered

Hsieh detained pending trial upon finding that: (1) a presumption in favor of

detention existed pursuant to 18 U.S.C. § 3142(e)(3); and (2) Hsieh did not

rebut or overcome that presumption. In the Order of Detention, Magistrate

Judge Majzoub held that there is no condition or combination of conditions

that would reasonably assure the safety of the community and Hsieh’s

appearance:

      Pretrial Services interviewed the Defendant and concluded that
      he poses a risk of flight and a danger to the community and
      recommends detention. This Court agrees that there is clear
      and convincing evidence that Defendant poses a danger to the
      community (Defendant’s admission of his sexual relationship
      with a minor, the dozens of child pornography images produced
      on his cell phone, his production of child pornography involving
      MV-1, his violent history, his rape of MV-1 and threats to
      expose her, and the fact that he constantly over the years has
      surrounded himself with children). Defendant also poses a risk
      of flight by a preponderance of the evidence based upon his
      relatively recent continuum of travel to almost a dozen
      countries, and his residence in six different states. There is no
      condition o[r] combination of conditions that would assure the
                                      2
Case 2:18-cr-20754-VAR-MKM ECF No. 48 filed 04/15/20   PageID.385   Page 3 of 7




       safety of the community or Defendant’s appearance. The
       presumption of detention has not been rebutted. Detention is
       Ordered.

[ECF No. 9, PageID.20].

       On November 13, 2018, Hsieh filed a motion for revocation of

detention order. This Court denied the motion during a hearing on

November 27, 2018. Hsieh moved for reconsideration of the denial; the

Court denied his motion for reconsideration, noting that “no condition or

combination of conditions will reasonably assure Defendant’s appearance

and the safety of the community.” [ECF No. 30, PageID.129].

       On September 3, 2019, Hsieh pled guilty to enticement of a minor, an

offense carrying a 10-year mandatory minimum sentence of imprisonment

and a maximum of life. The parties agree that the guideline range is life

imprisonment, and they also agree – pursuant to Federal Rule of Criminal

Procedure 11(c)(1)(C) – that the sentence of imprisonment may not exceed

50 years. The Court has not yet sentenced Hsieh.

       On April 1, 2020, Hsieh moved for revocation of the detention order.

The government responded, and Hsieh filed a reply.

III.   ANALYSIS

       Because Hsieh has been convicted of, but is awaiting sentencing for,

an offense described in 18 U.S.C. § 3142(f)(1)(B) – i.e., an offense for

                                      3
Case 2:18-cr-20754-VAR-MKM ECF No. 48 filed 04/15/20     PageID.386   Page 4 of 7




which the maximum sentence is life imprisonment – Section 3143(a)(2)

applies. See 18 U.S.C. § 3143(a)(2); § 3142(f)(1)(B).

      Under § 3143(a)(2), the Court must order Hsieh detained pending

sentencing unless: (1) the Court “finds there is a substantial likelihood that

a motion for acquittal or new trial will be granted” or “an attorney for the

Government has recommended that no sentence of imprisonment be

imposed on [Hsieh]”; and (2) the Court “finds by clear and convincing

evidence that the person is not likely to flee or pose a danger to any other

person or the community.” See 18 U.S.C. § 3143(a)(2).

      Although § 3143(a)(2) provides the applicable standard, Hsieh does

not address this statute or the standard in his motion. Rather, Hsieh

merely says that he is “not an unreasonable risk of danger[] or . . . a flight

risk.” He contends that the following conditions of release will assure his

appearance and protect the community: home confinement with GPS

monitoring; computer access limited to his attorney’s office; contact

restricted to his family members and attorney; and surrender of his

passport and travel documents.

      In his reply brief, Hsieh mentions § 3143(a)(2) but he still does not

address the relevant standard. He merely states: “In reference to the

Government’s reliance on Section 3143(a)(2), Defendant maintains that

                                       4
Case 2:18-cr-20754-VAR-MKM ECF No. 48 filed 04/15/20     PageID.387   Page 5 of 7




there are exceptional reasons why detention would not be appropriate;

accordingly, Defendant maintains that he is not likely to flee, or pose a

danger to the safety of any other person or the community.” [ECF No. 47,

PageID.351].

      Because Hsieh does not address the first prong of the standard under

§ 3142(a)(2) – i.e., the requirement that either the Court “finds there is a

substantial likelihood that a motion for acquittal or new trial will be granted”

or “an attorney for the Government has recommended that no sentence of

imprisonment be imposed on [Hsieh] – his motion fails and he is not

entitled to relief.

      Moreover, even if Hsieh did address and establish the first prong of

the standard, the Court would not revoke the detention order because

Hsieh falls far short of establishing – under the second prong of §

3142(a)(2) – by clear and convincing evidence that he is not likely to flee or

pose a danger to any other person or the community if released. Hsieh

presents no new material evidence or argument on this point. Based on

the same considerations stated by the Court in denying Hsieh’s motion for

revocation of detention on November 27, 2018, the Court finds that no

condition or combination of conditions will reasonably assure Hsieh’s

appearance and the safety of the community.

                                       5
Case 2:18-cr-20754-VAR-MKM ECF No. 48 filed 04/15/20       PageID.388    Page 6 of 7




      Finally, contrary to Hsieh’s argument, he is not entitled to revocation

of the detention order due to exceptional reasons under 18 U.S.C. §

1345(c). Section § 1345(c) allows the Court to order the release of a

“person subject to detention pursuant to section 3143(a)(2)” – like Hsieh –

if: (1) the person “meets the conditions of release set forth in section

3143(a)(1)” – i.e., there is clear and convincing evidence that the person is

not likely to flee or pose a danger to the safety of any other person or the

community if released; and (2) the person clearly shows “that there are

exceptional reasons why [his or her] detention would not be appropriate.”

See 18 U.S.C. § 1345(c) (“A person subject to detention pursuant to

section 3143(a)(2) . . ., and who meets the conditions of release set forth in

section 3143(a)(1). . ., may be ordered released, under appropriate

conditions, by the judicial officer, if it is clearly shown that there are

exceptional reasons why such person's detention would not be

appropriate.”); § 1343(a)(1) (requiring detention “unless the judicial officer

finds by clear and convincing evidence that the person is not likely to flee or

pose a danger to the safety of any other person or the community if

released”).

      Hsieh says “exceptional reasons” exist for why his detention is not

appropriate; those reasons include the Coronavirus pandemic, the

                                         6
Case 2:18-cr-20754-VAR-MKM ECF No. 48 filed 04/15/20   PageID.389    Page 7 of 7




increased risk of the spread of COVID-19 in jails, and him being in a high-

risk category due to high blood pressure and heart problems.

      While the Court acknowledges that the Coronavirus pandemic could

form the basis of an exceptional reason why detention is not appropriate in

certain circumstances, it is unnecessary to consider that question here,

because Hsieh does not satisfy the requirements under § 1345.

Particularly, as discussed above, Hsieh fails to show by clear and

convincing evidence that he is not likely to flee or pose a danger to the

safety of any other person or the community if released. See 18 U.S.C. §

1345; § 1343(a)(1).

IV.   CONCLUSION

      Hsieh’s amended motion for revocation of detention order [ECF No.

44] is DENIED.

      IT IS ORDERED.

                                          s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge

Dated: April 15, 2020




                                      7
